DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 17-29, 35-36, 53-56, and claim 33 drawn to  a method for detecting cancer cells
Group II, claim(s) 30-31, drawn to a method for identifying neuronal cell types and neural network
Group III, claim(s) 57-58, drawn to a method for diagnosing tonsillitis
Group IV, claim(s) 59, drawn to a method of analyzing morphology of sensory cells of taste buds and olfactory epithelium
Group V, claim(s) 60, drawn to a method for analyzing skeletal muscle morphology
Group VI, claim(s) 61, drawn to a method for analyzing endocrine cells and/or thyroid.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of “staining an organ tissue with curcumin or sulfuretin and then laser irradiating the organ tissue from serosal side or lumen using a multiphoton laser”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Publication No. 2016/0041100 to Mizoguchi et al.  	
Mizoguchi discloses a method including staining an organ tissue ([0036]- the tumor cell stain comprising one or more dye compounds selected from the group consisting of curcumin, sulfuretin), and then laser irradiating the organ tissue from serosal side or lumen using a multiphoton laser microscopic endoscope, confocal laser microscopic endoscope or laser fluorescent microscopic endoscope ([0033]- the method comprising distinguishing normal cells and cancer cells based on the difference in stainability, under a multiphoton laser microscope… This method preferably further comprises 3) eliminating the tumor cells by multiphoton laser irradiation). Mizoguchi also teaches administering a cell stain ([0036]- the tumor cell stain comprising one or more dye compounds selected from the group consisting of curcumin, sulfuretin) that enables biological tissue observation with laser irradiation to an organ ([0033]- the method comprising distinguishing normal cells and cancer cells based on the difference in stainability, under a multiphoton laser microscope… This method preferably further comprises 3) eliminating the tumor cells by multiphoton laser irradiation), and then irradiating the organ with a multiphoton laser or a confocal laser ([0039]- an optical system that irradiates the pulse laser light from the laser light source onto a focal point in tissues).
Because the cell stain and the method of using the cell stain and irradiating an organ with a multiphoton laser, are taught by Mizoguchi, unity of invention is lacking a posteriori between the inventions of claims 17-29, 35-36, 53-56, claim 33, claims 30-31, claim 59, claim 60, and claim 61, since a special technical feature is not shared among the claimed inventions.
Due to the complexity of the restriction requirement, no telephone call was made to the attorney of record (see MPEP 812.01).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795